Citation Nr: 1030609	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  99-06 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the appellant's character of discharge for the service 
period from November 1, 1972 to March 20, 1975, is a bar to 
receipt of VA benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The appellant had honorable active service in the Marine Corps 
from April 28 to May 19, 1972.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a January 1997 administrative decision by the 
Wilmington, Delaware, Regional Office (RO) that the character of 
discharged based on November 1, 1972 to March 20, 1975 Army 
service was a bar to VA benefits.  Jurisdiction was subsequently 
transferred to the RO in Roanoke, Virginia.

When this case was previously before the Board in August 2005, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The appellant had honorable active service in the Marine 
Corps from April 28 to May 19, 1972.  He had subsequently 
military service in the Army from November 1, 1972 to March 20, 
1975, and received an other than honorable discharge from 
service.  

2.  The evidence establishes that the appellant's long period of 
being absent without leave (AWOL) from September 17, 1973 to 
February 1975 was willful and prevented the proper performance of 
his duties.  He also voluntarily requested discharge for the good 
of the service, acknowledging his guilt in an offense punishable 
by a bad conduct or dishonorable discharge.

3.  The evidence does not demonstrate that the appellant was 
insane at the time of the commission of the in-service offenses, 
nor was there compelling circumstances to warrant the appellant's 
prolonged AWOL period.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar 
to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101, 
5103A, 5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. § 3.12 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In letters dated in August 2005 and May 2006, VA informed the 
appellant that VA regarding the character of his military service 
and his eligibility for VA benefits.  VA notified the appellant 
of what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R.     § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also informed the appellant to send 
evidence to support his story and to tell VA about the events 
that led to his discharge.  Lastly, VA told the appellant to 
submit any evidence in his possession that pertained to the 
claim.  As the appellant's appeal deals with his basic 
eligibility for benefits and not the merits of his service-
connection claim, the Board finds that the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) are not 
applicable.  

Although theses notice letters were provided after the initial 
administrative decision regarding the character of discharge, the 
Board finds that the appellant has not been prejudiced by the 
timing of the letters.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Appeals Management 
Center (AMC) readjudicated the appellant's claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete notice been provided 
at an earlier time.

The Board also notes that the appellant's file was reviewed by a 
VA psychologist to determine whether he was insane at the time of 
the offenses leading to his discharge and that personnel records, 
service treatment records and pertinent VA and private medical 
records have been obtained.  Neither the appellant nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence. 

The Board acknowledges the appellant's representative's 
contention that the 2004 VA physician's review of the appellant's 
claims file and opinion is inadequate because the physician 
failed to discuss the evidence in favor of the appellant's claim 
and failed to discuss relevant evidence such as the appellant's 
1973 hospitalization.  The examination report reflects that the 
appellant's claims files were available and reviewed.  The 
appellant's history was adequately discussed.  While the examiner 
did not specifically mention any particular medical records, he 
did indicate that all evidence was considered in formulating his 
opinion.  In the Board's opinion, the examination report is 
adequate for adjudication purposes.

As noted in the Introduction, the appellant's case was remanded 
in August 2005.  The purpose of this remand was to provide the 
appellant with the proper VCAA notice, and to obtain any 
additional records from the Marine Corps, Army, or National 
Personnel Records Center (NPRC) pertaining to alcohol 
abuse/mental health.  If any additional records or other evidence 
suggesting insanity or psychological impairment during the 
appellant's AWOL period was found, the appellant's file was to be 
returned to the August 2004 VA psychologist to render another 
medical opinion regarding the appellant's mental state at the 
time of his AWOL period.

The record reflects that the appellant was provided the proper 
notice in letters mailed in August 2005 and May 2006.  Moreover, 
numerous attempts were made to find more in-service treatment 
records pertaining to alcohol abuse or mental health, which 
yielded no additional records.  In addition, the appellant was 
specifically requested to submit any additional information 
regarding outstanding records for alcohol abuse or mental health 
treatment.  As no additional evidence was obtained as a result of 
these searches, the appellant's files were not forwarded to a VA 
examiner for another opinion.  Thus, all of the Board's remand 
instructions have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws and 
regulations provide that most VA benefits are not payable unless 
the period of service upon which the claim is based was 
terminated by discharge or release under conditions other than 
dishonorable.  38 U.S.C.A.           §§ 101(2), 101(18); 38 
C.F.R. § 3.12(a).  Regulations further provide that a discharge 
or release for certain offenses is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor offense 
will not be considered willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  38 
C.F.R. § 3.12(d)(4).  A discharge under dishonorable conditions 
will not constitute a bar to benefits if the individual was 
insane at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, while 
not mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the peace 
of society; or who has so departed from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. § 3.354.

A person discharged under conditions other than honorable on the 
basis of an AWOL period of at least 180 days is barred from 
receipt of VA benefits "unless such person demonstrates to the 
satisfaction of the Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence." 38 
U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether 
there are compelling circumstances to warrant the prolonged 
unauthorized absence: (i) Length and character of service 
exclusive of the period of prolonged AWOL. Service exclusive of 
the period of prolonged AWOL should generally be of such quality 
and length that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation. (ii) Reasons for going 
AWOL. Reasons which are entitled to be given consideration when 
offered by the claimant include family emergencies or 
obligations, or similar types of obligations or duties owed to 
third parties. The reasons for going AWOL should be evaluated in 
terms of the person's age, cultural background, educational 
level, and judgmental maturity. Consideration should be given to 
how the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering incurred 
during overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state of 
mind at the time the prolonged AWOL period began. (iii) A valid 
legal defense exists for the absence which would have precluded a 
conviction for AWOL. Compelling circumstances could occur as a 
matter of law if the absence could not validly be charged as, or 
lead to a conviction of, an offense under the Uniform Code of 
Military Justice. 38 C.F.R. § 3.12(c)(6)(i-iii).

Analysis

The Veteran has alleged that his prolonged AWOL period in service 
and the other offenses committed during service were due to his 
traumatic treatment during his service and subsequently untreated 
psychiatric condition.  He contends that these extenuating 
circumstances should not be a bar to receiving benefits.

The record reflects that the Veteran first served in the Marine 
Corps from April 28 to May 19, 1972.  His difficulties during 
boot camp were well-documented, and letters from the appellant to 
his family during his time at Parris Island indicate that the 
Veteran thought he was being mistreated and wanted to leave the 
Marines immediately.  Service treatment records note an 
impression of anxiety in May 1972 after the appellant had 
complained of headaches and dizziness.  His personnel records 
revealed that in May 1972, the Veteran was recommended for 
discharge due to unsuitability for service.  It was noted that 
the Veteran had no desire to be a Marine, was highly immature, 
and had a defective attitude.  His pre-service history included 
trouble with the police on numerous occasions for underage 
drinking, being fired from four jobs, and extreme difficulty 
adjusting to his parents and their discipline.  It was also noted 
that there was no evidence of neurosis, psychosis or severe 
depression at the time of discharge.

Then, the Veteran entered active service in the Army in November 
1972.  In order to reenlist, the appellant did not disclose his 
prior discharge from the Marines.  A November 1972 examination 
did not reveal any complaints, findings, or diagnoses pertaining 
to a psychiatric disorder.  During this period of service, a 
hospital report indicates that the Veteran was admitted in April 
1973 as part of a pre-sentence evaluation subsequent to his 
arrest for robbery.  It was reported that when the appellant 
learned that he was being sent to Germany, he had decided to get 
drunk and commit a crime "as a means of avoiding transfer to 
Germany.  He also saw this as a means to be discharged from the 
Army and getting into the roofing business after discharge, as 
well as having some service connection for a mental condition."  
The appellant reported previous arrests for inebriation and 
fights.  During hospitalization, the Veteran was described as 
manipulative and "was not known to be too truthful."  In June 
1973, the appellant was discharged and returned to the Army with 
a diagnosis of alcohol addiction.

Then, personnel records note that the Veteran went AWOL from 
September 17, 1973 to February 1975.  He was charged with 
violation of the Uniform Code of Military Justice, Article 86, 
for being AWOL. A trial was pending for an offense punishable by 
a bad conduct or a dishonorable discharge when in February 1975, 
the appellant voluntarily requested discharge for the good of the 
service and acknowledged being guilty of such charge.  A report 
of his discharges notes no reasonable grounds to believe that the 
appellant was emotionally defective or abnormal.

In an administrative decision dated in January 1997, the RO 
determined that the appellant received a discharge under other 
than honorable conditions, which acted as a bar to VA 
compensation benefits.  

Given the evidence as outlined above, the Board finds that the 
appellant's discharge from his second period of service involved 
willful and persistent misconduct.  For example, he had disobeyed 
lawful orders, failed to go to his appointed place of duty, and 
failed to report for duty for a period of over 500 days.  The 
Board also finds it probative that hospital records from 1973 
noted that the appellant purposefully committed robbery so as to 
avoid his transfer to Germany and to be relieved of his military 
duties in general.  The Board finds that these offenses reflect a 
pattern of misconduct that is deemed both willful and persistent.

The Board thus finds that the appellant's actions cannot 
reasonably be described as either isolated or infrequent.  As 
such, it is found that the appellant does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor- 
offense exception noted above, the Court in Stringham v. Brown, 8 
Vet. App. 445, 448 (1995), determined that "offenses that would 
interfere with [the] appellant's military duties, indeed preclude 
their performance...could not constitute a minor offense."  As 
such, the Board finds in this case that the appellant's 
misconduct due a prolong period of AWOL lasting over one year is 
the type of offense that would interfere with his military 
duties, and indeed preclude his performance.  Therefore, this 
offense cannot constitute a minor offense.  Id.; see also Cropper 
v. Brown, 6 Vet. App. 450, 452-453 (1994).  

Furthermore, the Board has determined that the evidence does not 
support a finding that there were compelling circumstances to 
warrant the prolonged unauthorized absence.  38 C.F.R. § 
3.12(c)(6).  While the appellant contends that he went AWOL in 
large part due to traumatizing events in service, including a 
physical attack while was in the Army, and resulting 
psychological impairment, there is insufficient information to 
support these allegations.  The rationales for the prolonged 
absence offered by the appellant do not include family 
emergencies or obligations, or similar types of obligations or 
duties owed to third parties.  There is also no evidence to 
substantiate his claims of physical attacks outside of his own 
statements.  Moreover, the quality of his service, exclusive of 
the period of prolonged AWOL, is not shown by the evidence to be 
honest, faithful, meritorious, and of benefit to the Nation. 
Indeed, the record reveals that the appellant was initially found 
to be immature with a "defective attitude" during his short 
time with the Marines, and was arrested and diagnosed with 
alcohol addiction during his Army service.  Consequently, his 
discharge must be considered as having been under dishonorable 
conditions.  

The Board also observes that the appellant has not specifically 
asserted that he was insane at the time of the commission of the 
in-service offenses; however, he has alleged that he developed 
PTSD and suffered from severe psychological distress as a result 
of his service which thus led to his misconduct.  As noted 
previously, the applicable regulation provides an exception to 
the bar to benefits only if the individual was insane at the time 
of the offense that caused the discharge.  38 U.S.C.A. § 5303; 38 
C.F.R. § 3.12(b).

The record clearly does not reflect that the appellant met the 
definition of insanity under 38 C.F.R. § 3.354(a) during service, 
particularly during the time frame that he committed the offenses 
that led to his other than honorable discharge.  While numerous 
references are made to attitude problems during the Veteran's 
first period of service, no mental defects were reported.  The 
service medical records are completely negative for any evidence 
of a psychiatric disability prior to his going AWOL in September 
1973.  While the hospitalization report from the 1973 arrest 
discusses the appellant's mental state, there was no finding of 
insanity or indication that the appellant did not understand the 
consequences of his actions.  Rather, the report reflects that 
the appellant willfully committed a crime so as to be relieved of 
his military duties. 

As for post-service medical records, private medical records from 
the St. Joseph Hospital from 1996 reveal a long history of 
psychopathology.  A diagnosis of panic disorder, PTSD and bipolar 
disorder were indicated.  Further private medical records, 
including those from the Lancaster General Hospital and Lancaster 
Guidance Center from 1996,  discuss the appellant's traumatic 
experiences in service and also continue the diagnosis of PTSD 
along with postconcussional disorder and major depression.  While 
these records track a long history of psychiatric disorders, 
there is no indication from these records that the Veteran was 
insane during his second period of service or did not understand 
the consequence of his actions at that time.  

In August 2004, the Veteran's file was submitted to a VA 
psychologist for review to determine whether it is as least as 
likely as not that at the time of the offense leading to the 
discharge (being AWOL) the appellant was insane.  The 
psychologist pointed out inconsistencies in the appellant's 
contention about being verbally and physically abused during his 
first period of service; yet, he reenlisted in the Army later 
that same year despite these traumatic experiences.  As for the 
direct question of whether the appellant was legally insane at 
the time he went AWOL, the psychologist found nothing in the 
record that would suggest this was the case.  Moreover, he 
determined that even the appellant's diagnosis of PTSD would not 
overrule his legal competency.  He found no indication that the 
appellant was overwhelmed by psychotic illness, including mania, 
at that time.  In sum, the VA psychologist found no compelling 
evidence to suggest that the appellant was insane at the time he 
went AWOL.

Therefore, while there is evidence that the appellant suffers 
from long-standing psychiatric problems, there is no credible 
evidence in service or post service that the appellant suffered 
from insanity due to a disease, or that he did not know or 
understand the nature or consequences of his acts or that what he 
was doing was wrong.  Zang v. Brown, 8 Vet. App. 246, 254 (1995); 
VAOPGCPREC 20-97.

Under these circumstances, the Board must find that the character 
of the appellant's discharge was under less than honorable 
conditions based on the evidence of record.  As a result, he is 
not eligible for VA compensation benefits as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Livesay v. 
Principi, 15 Vet. App. 165 (en banc) (2001).

The Board has also considered the doctrine of giving the benefit 
of the doubt to the appellant under Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A.     § 5107(b); 38 C.F.R. § 
3.102, but does not find the evidence is of such approximate 
balance as to warrant its application.  Rather, the Board finds 
that the preponderance of the evidence is against the claim.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA compensation benefits; the 
appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


